Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 1 of 28 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED CAPITAL FUNDING GROUP, LLC,
a wholly owned subsidiary of GULF COAST
BANK & TRUST COMPANY,
Civil Action No.

Plaintiff,
v.
306 MLK BLVD URBAN RENEWAL
COMPANY LLC, MICHAEL DE BLASIO,
individuaily, and EG MUNOZ
CONSTRUCTION LLC D/B/A EGM
BUILDERS, LLC, a nominal Party,

Defendants.
/

COMPLAINT
United Capital Funding Group, LLC, a Louisiana limited liability company, a wholly
owned subsidiary of Gulf Coast Bank and Trust Company (“United Capital’), by and through the
undersigned counsel, hereby files this Complaint and sues Defendants 306 MLK Blvd Urban
Renewal Company LLC (“306 MLK”), a New Jersey limited liability company and Michael De
Blasio, individually (“De Blasio”), and nominal party! EG Munoz Construction LLC d/b/a EGM
Builders, LLC (“EG Munoz”), a New Jersey limited liability company, and in support thereof

states:

 

' EG Munoz Construction LLC d/b/a EGM Builders, LLC is being named as a party in this action solely for the sole
purpose of providing notice of the commencement of this action.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 2 of 28 PagelD: 2

PARTY ALLEGATIONS

i. United Capital is a Louisiana limited liability company, a wholly owned subsidiary
of Gulf Coast Bank and Trust Company (“United Capital”), with its principal place of business
located in Florida.

2. 306 MLK, is a New Jersey limited liability company, with its principal place of
business in New Jersey.

3. De Blasio is an individual over the age of 18 years and is sui juris.

4, EG Munoz, is a New Jersey limited liability company, with its principal place of
business in New Jersey.

ALLEGATIONS APPLICABLE TO JURISDICTION AND VENUE

5. This Court has original subject matter jurisdiction over the claims in this matter,
pursuant to 28 U.S.C. § 1332(a). United Capital is a citizen of the State of Louisiana due to it
having been formed as a Louisiana limited liability company, having its principal place of business
in Florida. United Capital’s sole member is Gulf Coast Bank & Trust Company, a Louisiana
corporation, having its principal place of business in Louisiana.

6. 306 MLK is a citizen of the State of New Jersey due to it having been formed as a
New Jersey limited liability company and having its principal place of business in New Jersey.
306 MLK’s managing member is a citizen of the State of New York.

7. De Blasio is a citizen of the State of New Jersey.

8. EG Munoz, is a citizen of the New Jersey due to it having been formed as a New
Jersey limited liability company, having its principal place of business in New Jersey. EG

Munoz’s member(s) is not a citizen of the State of Louisiana.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 3 of 28 PagelD: 3

9. The amount in controversy, without interest and costs, exceeds the sum or value
specified by 28 U.S.C. § 1332(a).

10. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over all
claims that are so related to the claims in the action within its original jurisdiction that they form
part of the same case or controversy.

11. | Venue is proper in this Court pursuant to either 28 U.S.C. § 1391(b)(1) in that this
action is filed in a judicial district in which the defendant resides, and/or § 1391(b)(2) in that this
action is filed in a judicial district in which a substantial part of the events or omissions giving rise
to the claim occurred or a substantial part of property that is the subject of the action is situated.

ALLEGATIONS APPLICABLE TO CONDITIONS PRECEDENT

12. All conditions precedent to the bringing of this action have been performed,

excused, and/or waived.
ALLEGATIONS COMMON TO ALL COUNTS
A. The Parties; and the Factoring Relationship between United Capital and EG Munoz.

13. United Capital is in the factoring business, which business involves, inter alia, the
purchasing of accounts (“Accounts”) from businesses (“Factoring Clients”) with whom it has
formed a contractual relationship, the terms of which are generally wholly or partially contained
in invoices. Within the factoring industry, the entity that purchases Accounts is commonly referred
to as the “Factor” or “Purchaser” of Accounts, in this case United Capital. The entity from whom

the Accounts are purchased is commonly referred to as the “Factoring Client” or “Seller,” in this

 

" The term ‘Accounts’ is intended to have the meaning given to this term by the UCC, as adopted throughout the
United States. A typical uniform definition may be found in New Jersey’s version of the UCC, and the term means “a
right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is
to be sold..., (ii) for services rendered.” N.J. Stat. § 12A:9-102 (a)(2).
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 4 of 28 PagelD: 4

case EG Munoz. The Factoring Client’s customer for whom the Seller has performed service(s) or
sold good(s) and to whom an invoice is ordinarily issued to evidence the terms of sale and request
payment is commonly referred to as the “Customer” or “Account Debtor,” in this case 306 MLK.

14. On or about November 13, 2019, EG Munoz entered into a written agreement with
United Capital titled “Factoring and Security Agreement” (the “Factoring Agreement’). A truc
and correct copy of the Factoring Agreement, but for any terms or provisions which are deemed

confidential, and which have accordingly been removed or redacted, is attached hereto as Exhibit

A.

15. Pursuant to the Factoring Agreement, EG Munoz contractually offered to sell to
United Capital Accounts arising from EG Munoz’s sale of goods or services performed (i.e., the
Construction Services as more specifically identified below) provided to its customers, including
306 MLK. See Exhibit A, § 2.

16. EG Munoz is a construction company that provides general contracting and
subcontracting services and construction work, including renovations and building alterations for
customers.

17. 306 MLK contracted with EG Munoz to obtain from EG Munoz general contracting
construction services, supplies and/or labor (“Construction Services”) for one or more projects
named or referred to as Redevelopment of 306 MLK BLVD/Adaptive Reuse of Former St.
Michaels Hospital located at 306 Dr. Martin Luther King Jr. Boulevard Newark, New Jersey 07102

assigned Project No. EGM19-0028 and Project No. EGM19-0052 (the “Projects’”’).

 

3 The term ‘Account Debtor’ is intended to have the meaning given to this term by the UCC, as adopted throughout
the United States. A typical uniform definition may be found in New Jersey’s version of the UCC and the term means
“a person obligated on an account.” N.J. Stat. § 12A:9-102 (a)(3).
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 5 of 28 PagelD: 5

18. | United Capital, in connection with the Factoring Agreement, purchased Accounts
from EG Munoz that it elected to purchase in connection therewith, including all of EG Munoz’s
rights, title to and interest in and in respect to all Accounts purchased, including the right to receive
payment from 306 MLK (the “Purchased Accounts”), and in exchange, United Capital made
purchase price payments to EG Munoz.

19. In addition, in order to secure all of EG Munoz’s Obligations* owing to United
Capital under the Factoring Agreement, EG Munoz granted to United Capital a first priority
security interest in various assets of EG Munoz identified in the Factoring Agreement as collateral,
which collateral included, among other things, all of EG Munoz’s Accounts, together with other
assets and all Proceeds? thereof (collectively, the “Collateral’”). See Exhibit A, §§ 1.13.

20. United Capital’s security interest attached to the collateral pursuant to and in
accordance with uniform Commercial Code Section 9-203.

2. On October 25, 2017, United Capital duly perfected its first priority ownership
interest in the Purchased Accounts and its first priority security interest in all Collateral, including
all Accounts, by causing the filing of a UCC-i Financing Statement to be filed with the State of

New Jersey Department of the Treasury, Division of Revenue & Enterprise Services UCC

 

4 The term “Obligations” is defined in Section !.41 of the Factoring Agreement and means, inter alia, “all present
and future obligations owing by EG Munoz to United Capital...”

* The term ‘proceeds’ is intended to have the meaning given to this term by the UCC, as adopted throughout the United
States. A typical uniform definition may be found in New Jersey’s version of the UCC, and the term means “except
as used in Section 9-609(b), means the following property: (A) whatever is acquired upon the sale, lease, license,
exchange, or other disposition of collateral; (B) whatever is collected on, or distributed on account of, collateral; (C)
rights arising out of collateral; (D} to the extent of the value of collateral, claims arising out of the loss, nonconformity,
or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or (E) to the extent of
the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the
loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.” N.J. Stat. § 12A:9-102

(a)(64).
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 6 of 28 PagelD: 6

Section,® which was assigned filing number 52473021. A true and correct copy of the UCC-1
Financing Statement is attached hereto as Exhibit B.

22. Until all of the Obligations under the Factoring Agreement have been paid in full,
whether or not EG Munoz is in default under the Factoring Agreement, EG Munoz expressly
and irrevocably granted a power of attorney to United Capital to exercise the authority to do each
of the following:

10.1.1 Receive, take, endorse, assign, deliver, accept and deposit, in the name of
Purchaser [United Capital] or Seller [EG Munoz], proceeds of any Collateral;

10.1.2 Take or bring, in the name of Purchaser or Seller, all steps, actions, suits or
proceedings deemed by Purchaser necessary or desirable to effect collection of or
other realization upon Purchaser's Accounts;

* * *
10.4 In coordination with Seller, notify any Payor [here, 306 MLK] obligated
with respect to any Account, that the underlying Account has been assigned to
Purchaser by Seller and that payment thereof is to be made to the order of and
directly and solely to Purchaser;

10.5 In coordination with Seller, communicate directly with Seller's Payors [here,
306 MLK] to verify the amount and validity of any Account created by Seller.

23. In addition to the rights and powers granted to United Capital in section 10.1
through 10.5 in the Factoring Agreement, after an Event of Default, United Capital is also
authorized to do each of the following:

10.6.2.1 In its own name or on behalf of Seller, extend the time of payment of,

compromise or settle for cash, credit, return of merchandise, and upon any terms or

conditions (collectively, a "Settlement”), any and all Accounts and discharge or
release any Account Debtor or other obligor (including filing of any public record

 

® The UCC requires a UCC Financing Statement to be recorded in the state in which the registered organization is
formed. See UCC §§ 9-307, 9-501. Since EG Munoz is a corporation organized under the laws of the State of New
Jersey, New Jersey is the proper jurisdiction for perfection filing, The UCC, as adopted in New Jersey, requires the
filing of a UCC Financing Statement to be done in “The Division of Commercial Recording or other office designated
by Executive Order.” N.J. Stat. § 12A:9-501(B}(2). Pursuant to NJ, Admin. Code § 17:33-2.1 “UCC filings relating
to all types of collateral shall be submitted to the DORES, except when the collateral is timber to be cut, as-extracted
collateral, or when the filing relates to fixtures or goods that are or are to become fixtures. Regardless of the nature of
the collateral, where the debtor is a transmitting utility, the place for filing is the DORES.”
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 7 of 28 PagelD: 7

releasing any lien granted to Seller by such Account Debtor), without affecting any
of the Obligations;
* * *

10.10 Perform Accounts collection services on Seller's behalf, which services may
include, but are not limited to, (1) communicating with Account Debtors, (2)
reviewing public records and credit reports, and (3) the bringing (in Purchaser's or
Seller's name at Seller's sole expense), actions deemed appropriate by Purchaser to
effect collection of Seller's Accounts ("Collection Services"). Upon such request,
or immediately after the occurrence of an Event of Default, Seller shall be deemed

to have authorized Purchaser to perform Collection Services.

24.

As owner of the Purchased Accounts and in respect to those non-Purchased

Accounts in which United Capital holds a duly perfected first priority security interest, United

Capital was contractually entitled to exercise total dominion and control over all amounts paid as

proceeds of the Purchased Accounts and non-Purchased Accounts.

25.

Pursuant to the Factoring Agreement, EG Munoz, inter alia, covenanted to United

Capital that “[bJefore sending any Invoice to an Account Debtor, Seller shall mark same with such

notice of assignment as Purchaser may require.”

26.

The Factoring Agreement establishes United Capital’s right to dominion and

control over all payment made and/or proceeds received by EG Munoz on account of any

Purchased Accounts, and after an event of default, any non-Purchased Accounts.

27.

Section 12.7 in the Factoring Agreement reads as follows:

Seller [EG Munoz] shall pay to Purchaser [United Capital] on the next banking
day following the date of receipt by Seller [EG Munoz] the amount of:

12.7.1 Any payment on account of a Purchased Account.

12.7.2 After the occurrence of an Event of Default, any payment on account of
any Account. (i.e., all non-Purchased Accounts).

(underlining added).

28.

Moreover, prior to an event of default, an express trust relationship was established

which required EG Munoz, as settlor and trustee, to place all proceeds of Accounts received by
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 8 of 28 PagelD: 8

EG Munoz “in trust for Purchaser [United Capital]” as the sole beneficiary, none of which proceeds
were to “be commingled with any funds of’ EG Munoz. See Exhibit A, §§ 12.8.
B. The Construction Agreement between 306 MLK and EG Munoz in Respect to Which

EG Munoz provided Construction Services and issued Invoices to 306 MLK, the

Right to Receive Payment of Which Invoices is Assigned and Payable to United

Capital by 306 MLK.

29. EG Munoz (as contractor) and 306 MLK (as owner) entered into the following
agreements in connection the Construction services for the Projects: (a) a Standard Form of
Agreement Between Owner and Contractor where the basis of payment is a Stipulated Sum dated
February 25, 2019 under which 306 MLK contracted EG Munoz to provide the general contracting
Construction Services for the Project No. EGM19-0028, and (b) AIA Document A101I-2017
Standard Form of Agreement Between Owner and Contractor where the basis of payment is a
Stipulated Sum dated May 24, 2019 under which 306 MLK contracted EG Munoz to provide the
general contracting Construction Services for the Project No. EGM19-0052 (collectively, the “306
MLK Agreements”).

30. EG Munoz performed Construction Services for 306 MLK in accordance with the
306 MLK Agreements.

31. In connection with each Purchased Account offered for sale to United Capital by
EG Munoz, which arose from the Construction Services provided to 306 MLK by EG Munoz, EG
Munoz was required to submit to United Capital the following documentation:

a. A Schedule(s) of Accounts completed by EG Munoz, containing certain
information in respect to invoices EG Munoz offered for sale to United Capital
(the “Schedule of Accounts”),

b. A Sworn Statement executed by EG Munoz’s principal, Mr. Michael Espinosa,

requiring EG Munoz to disclose information in respect to any subcontractors
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 9 of 28 PagelD: 9

and service providers that EG Munoz contracted to provide, and provided
materials or labor for the Project, the amounts due by EG Munoz and the
amount paid by EG Munoz,
c. An Invoice issued by EG Munoz to 306 MLK,
d. A Document Summary Sheet executed by EG Munoz’s principal, Mr. Michael
Espinosa, detailing EG Munoz’s application for payment of amounts due from
306 MLK for Construction Services provided by EG Munoz, and
e. Document Detail Sheet describing the work performed by EG Munoz in
connection with the invoice issued to 306 MLK for payment.
(the “Invoice Documentation’).
32. In accordance with the Factoring Agreement, EG Munoz offered for sale and
United Capital purchased the following Purchased Accounts which remain unpaid by 306 MLK to
United Capital, as evidenced by Invoice Documentation issued to 306 MLK for the Construction

Services provided by EG Munoz to 306 MLK:

 

 

 

 

 

 

Invoice Number Invoice Amount Invoice Date
19-0052-16R $595,940.60 9/24/2020
19-0052-17R $375,359.74 10/16/2020
19-0052-18R $753,214.20 10/30/2020

Total Invoice $1,724,514.54
Amount Due:

 

 

 

 

(the “Matured and Unpaid Invoices”). The Invoice Documentation related to the Matured and
Unpaid Invoices 19-0052-17R and 19-0052-18R is attached hereto as Exhibit C and Exhibit D,

respectively’.

 

7 United Capital has searched its factoring software system and is currently unable to locate the Invoice
Documentation related to 19-0052-16R, which is the reason that the Invoice Documentation related to 19-0052-16R
is not being attached to the Complaint. United Capital believes that EG Munoz and/or 306 MLK will each have in
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 10 of 28 PagelD: 10

33. In accordance with the Factoring Agreement and as authorized by section 9-406 of
the Uniform Commercial Code, each invoice issued by EG Munoz to the account debtor, 306
MLK, contained language that satisfied the requirements of 9-406 notifying 306 MLK that the
Matured and Unpaid Invoices assigned to United Capital and are assigned and payable solely and
exclusively to United Capital.

34. In addition to the notification of assignment language contained in the face of the
Matured and Unpaid Invoices, United Capital issued a letter to 306 MLK dated March 14, 2019,
addressed to 306 MLK’s account payable department that reads as follows:

Thanks to customers such as you, EG Munoz Construction LLC is experiencing
tremendous growth. In order to accommodate this growth, EG Munoz Construction
LLC has entered into an agreement with United Capital Funding Group, LLC to
manage their accounts receivable, secure credit verification and provide a source of
working capital. This will enable their staff to devote their time to better serving
you. As part of the agreement, they have assigned their present and future accounts
receivables to United Capital Funding Group, LLC. Payments should be made
payable to United Capital Funding Group, LLC, Payment to any other party will
not discharge this obligation. To facilitate this arrangement, all future payments
should be sent to the following address:

United Capital Funding Group, LLC
PO Box 31246
Tampa, Florida 33631-3246

Should you wish to remit electronically, please use:

First Horizon Bank

United Capital Funding Group, LLC
Acct: XXX-XXX-XXX

ABA: XXK-XXX-XXXK

Please send your payments to the above address until United Capital Funding
Group, LLC notifies you in writing. If you have any questions, please call United
Capital Funding Group, LLC toll free at (877) 894-8232. We thank you for the
opportunity to serve you. To assist us in applying payments, please fax a copy of
this letter to us at (727) 898-4205 with your Federal Tax I.D. Number in this space:

 

 

their possession a copy of the invoice numbered 19-0052-16R issued to MLK 306 by EG Munoz for payment to
United Capital.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 11 of 28 PagelD: 11

Sincerely,

Chris Youmans, President

35. On March 18, 2019, United Capital’s notice of assignment letter was delivered to
306 MLK via U.S. Postal Service certified Mail Receipt. A true and correct copy of the letter is
attached hereto as Exhibit E.

36. The terms of sale of Construction Services between EG Munoz and 306 MLK
provide that payments will be due upon 306 MLK’s receipt of an invoice issued by EG Munoz.

37. Each of the Matured and Unpaid Invoices have matured.

38. United Capital has not received payments of any of the sums due on the Matured
and Unpaid Invoices.

39. Article 9 of the Uniform Commercial Code, §9-406(a), as adopted in New Jersey
as N.J.S.A. 12A:9-406, states as follows:

§ 9.406. Discharge of Account Debtor; Notification of Assignment;

Identification and Proof of Assignment; Restrictions on Assignment of

Accounts, Chattel Paper, Payment Intangibles, and Promissory Notes
Ineffective

(a)...an account debtor [here, 306 MLK] on an account, chattel paper, or a payment
intangible may discharge its obligation by paying the assignor [here, EG Munoz]
until, but not after, the account debtor [here, 306 MLK] receives a notification,
authenticated by the assignor [here, EG Munoz] or the assignee [here, United
Capital], that the amount due or to become due has been assigned and that payment
is to be made to the assignee [here, United Capital]. After receipt of the notification,
the account debtor [here, 306 MLK] may discharge its obligation by paying the
assignee [here, United Capital] and may not discharge the obligation by paying the
assignor [here, EG Munoz}.

40. Due to 306 MLK’s receipt of the assigned Matured and Unpaid Invoices and United

Capital’s notice of assignment, and in accordance with UCC § 9-406, and applicable common law,
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 12 of 28 PagelD: 12

306 MLK could only discharge its obligation on the Matured and Unpaid Invoices by remitting
the payment due to United Capital.

41. United Capital issued one or more communications to 306 MLK requesting that
306 MLK remit payment to United Capital for all sums due on the Matured and Unpaid Invoices
as reflected in the Invoice Documentation.

42, However, despite United Capital’s demand, 306 MLK has failed and/or refused to
pay United Capital the amounts owing for the Construction Services as reflected in the Matured
and Unpaid Invoices.

COUNT I
Breach of Obligation to Pay Sums Due on Accounts Assigned to United Capital, as
Assignee of the Right to Receive Payment, and Non-Dischargeability of any Payments
Wrongfully Paid by 306 MLK on the Matured an Unpaid Invoices and all other Amounts
Due from 306 MLK on Open and Unpaid Outstanding Accounts

United Capital, as the assignee of the right to receive payment, sues 306 MLK for Breach
of Obligation to Pay Sums Due on Accounts Assigned to United Capital as assignee of the Right
to Receive Payment and Non-dichargeability of any Payments Wrongfully Paid by 306 MLK on
the Matured and Unpaid Invoices and All Other Amounts Due from 306 MLK on Open Unpaid
and Outstanding Accounts that United Capital may be unaware of, as grounds therefore states as
follows:

43. United Capital realleges and readopts paragraphs | through 42 above as if fully
realleged herein.

44, Pursuant to 9-607 of the UCC, adopted in New Jersey as N.J. Stat. Ann. § 12A:9-
607, United Capital, as assignee of the right to receive payment is entitled to stand in the shoes of

EG Munoz in order to collect 306 MLK’s obligations, as the account debtor under the 306 MLK

Agreements.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 13 of 28 PagelD: 13

45, N.J. Stat. Ann. § 12A:9-607, states, in relevant part:

(a) Collection and enforcement generally. If so agreed, and in any event after
default, a secured party [here, United Capital]:

(1) may notify an account debtor [here, 306 MLK] or other person obligated
on collateral to make payment or otherwise render performance to or for the

benefit of the secured party [here, United Capital];

(2) may take any proceeds to which the secured party (here, United Capital]
is entitled under 12A:9—315;

(3) may enforce the obligations of an account debtor (here, United
Capital] or other person obligated on collateral and exercise the rights
of the debtor [here, EG Munoz] with respect to the obligation of the
account debtor [here, 306 MLK] or other person obligated on collateral
to make payment or otherwise render performance to the debtor [here,
EG Munoz], and with respect to any property that secures the obligation of
the account debtor [here, 306 MLK] or other person obligated on the
collateral...
(bolding supplied).
46. In accordance with the 306 MLK Agreements between 306 MLK and EG Munoz,
EG Munoz materially and substantially fulfilled the Construction Services to 306 MLK, and in
connection therewith, 306 MLK became obligated on all Accounts arising under the 306 MLK
Agreements including, the Matured and Unpaid Invoices, that arose and were issued to 306 MLK
by EG Munoz for payment for the Construction Services.
47. 306 MLK received the Matured and Unpaid Invoices.
48. On or about September 24, 2020, 306 MLK received and approved the Matured
and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated September 24,
2020, via electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

49. On October 16, 2020, 306 MLK received and approved the Matured and Unpaid

Invoice numbered 19-0052-17R in the amount of $375,359.74 dated October 16, 2020, via
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 14 of 28 PagelD: 14

electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

50. | On November 2, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October 30, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

51. | DeBlasio on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 306 MLK Blvd. Urban Renewal, LLC. I also

confirm that there are no disputes, claims of offset or any other matters that reduce

our obligation to pay the full amount of the invoice to United Capital Funding

Group, LLC. Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “306 MLK Agreements not to Assert Defenses”’).

52. Under common law, the 306 MLK Agreements not to Assert Defenses constitutes
a clear, unequivocal waiver by 306 MLK of any right to remit payment of the Matured and Unpaid
Invoices to any person except for United Capital.

53. Moreover, as a result of the 306 MLK Agreements not to Assert Defenses 306 MLK
is estopped from asserting any defenses to payment of the Matured and Unpaid Invoices.

54. 306 MLK intentionally made the representations contained in the 306 MLK
Agreements not to Assert Defenses to United Capital.

55. The 306 MLK Agreements not to Assert Defenses induced reliance by United

Capital, and as a result United Capital acted, or changed its position to United Capital’s detriment
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 15 of 28 PagelD: 15

by having decided to purchase from EG Munoz the Matured and Unpaid Invoices and United
Capital made purchase price advances to EG Munoz under the Factoring Agreement.

56. Upon information and belief, after 306 MLK received the Matured and Unpaid
Invoices and executed the 306 MLK Agreements not to Assert Defenses, 306 MLK remitted one
or more payments on the Matured and Unpaid Invoices to, among other persons, EG Munoz
instead of paying United Capital.

57. Pursuant to New Jersey’s version of UCC § 9-406(a) and § 9-607, and applicable
common law, 306 MLK could only discharge its obligation on the Matured and Unpaid Invoices
by paying United Capital, and payment to EG Munoz, or other person other than United Capital
was ineffective to discharge the obligation as well as a material breach of the 306 MLK
Agreements not to Assert Defenses.

58. 306 MLK is and remains liable to United Capital for all sums due on the Matured
and Unpaid Invoices, and any unpaid and outstanding Accounts, or any other Account that during
the discovery period United Capital learns that 306 MLK paid directly to EG Munoz in connection
with EG Munoz’s performance of the Construction Services under the 306 MLK Agreements.

59. United Capital has suffered damages as a result of 306 MLK’s failure to timely pay
United Capital all sums due on the Matured and Unpaid Invoices.

60. 306 MLK owes United Capital the sum of not less than 1,724,514.54 on the
Matured and Unpaid Invoices together with any other invoices issued by EG Munoz to 306 MLK
on or after the date of delivery of the assignments to 306 MLK, for which payment was not made
to United Capital, and that may be discovered through discovery in this case, plus prejudgment

interest at the rate prescribed by law.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 16 of 28 PagelD: 16

WHEREFORE, Plaintiff United Capital Funding, LLC demands judgment against
Defendant 306 MLK Blvd Urban Renewal Company LLC in the amount of at least $1,724,514.54,
plus any other amounts owing to EG Munoz, together with prejudgment interest, costs, and such
other relief as this Court deems necessary and proper.

COUNT II
Account Stated and Non-Dischargeability
of any Payments paid on Accounts Wrongfully Paid to EG Munoz

United Capital, as the assignee of the right to receive payment, sues 306 MLK for Account
Stated and non-dichargeability of payments paid on Accounts wrongfully paid to EG Munoz as
grounds therefore states as follows:

61. United Capital realleges and readopts paragraphs | through 42 and 48 through 51,
above as if fully realleged herein.

62. 306 MLK requested that EG Munoz provide it with the Construction Services on
an open account that gave rise to indebtedness owed to EG Munoz as evidenced by the Matured
and Unpaid Invoices.

63. Pursuant to the 306 MLK Agreements, 306 MLK and EG Munoz entered into an
express agreement that fixed the amount due, as evidenced by the Matured and Unpaid Invoices,
in connection with Construction Services which amounts were assigned to United Capital, as the
assignee of EG Munoz’s right to receive payment for the Construction Services that EG Munoz
provided to 306 MLK.

64, On September 24, 2020, there was a striking of the balance due pertaining to the
Matured and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated
September 24, 2020, and pertaining to the 306 MLK Agreements not to Assert Defenses an

admission of the correctness and/or assent to pay the balance due on the Matured and Unpaid
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 17 of 28 PagelD: 17

Invoice numbered 19-0052-16R and the failure to pay United Capital in whole, or in part, the
Matured and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated
September 24, 2020.

65. On October 16, 2020, there was a striking of the balance due pertaining to the
Matured and Unpaid Invoice numbered 19-0052-17R in the amount of $375,359.74 dated October
16, 2020, and pertaining to the 306 MLK Agreements not to Assert Defenses an admission of the
correctness and/or assent to pay the balance due on the Matured and Unpaid Invoice numbered 19-
0052-17R and the failure to pay United Capital in whole, or in part, the Matured and Unpaid
Invoice numbered 19-0052-17R in the amount of 375,359.74 dated October 16, 2020.

66. On November 2, 2020, there was a striking of the balance due pertaining to the
Matured and Unpaid Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October
30, 2020, and pertaining to the 306 MLK Agreements not to Assert Defenses an admission of the
correctness and/or assent to pay the balance due on the Matured and Unpaid Invoice numbered 19-
0052-18R and the failure to pay United Capital in whole, or in part, the Matured and Unpaid
Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October 30, 2020.

67. 306 MLK owes United Capital the sum of $1,724,514.54, plus prejudgment interest
on the account stated as evidenced by the Matured and Unpaid Invoices.

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendant 306 MLK Blvd Urban Renewal Company LLC in the amount of $1,724,514.54, plus
any other amounts owing due to EG Munoz’s provision of Construction Services and for which an
account stated arose, together with prejudgment interest, costs, and such other relief as this Court

deems necessary and proper.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 18 of 28 PagelD: 18

COUNT Il
Breach of 306 MLK’s Agreement not to Assert Defenses

Against United Capital Enforceable Under Common Law

As authorized by Fed. R. Civ. P. 8(d)(2), in the alternative United Capital, as the assignee
of the right to receive payment, sues 306 MLK under New Jersey common law of contracts for
Breach of the 306 MLK Agreements not to Assert Defenses Against United Capital, and as grounds
therefore states as follows:

68. United Capital realleges and readopts paragraphs 1 through 42 above as if fully
realleged herein.

69. On or about September 24, 2020, 306 MLK received and approved the Matured
and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated September 24,
2020, via electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

70. On October 16, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-17R in the amount of $375,359.74 dated October 16, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

71. On November 2, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October 30, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michae! DeBlasio.

72. | DeBlasio on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital

each of the following with respect to each Matured and Unpaid Invoices:
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 19 of 28 PagelD: 19

All service that is being billed for is completed, correct and the amount due is
approved for payment in full by 306 MLK Blvd. Urban Renewal, LLC. I also
confirm that there are no disputes, claims of offset or any other matters that reduce
our obligation to pay the full amount of the invoice to United Capital Funding
Group, LLC. Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “306 MLK Agreements not to Assert Defenses’).

73. An agreement between an account debtor and assignee not to assert defenses is
enforceable under New Jersey common law. See Hunts Point Co-op. Mkt., Inc. v. Madison Fin.
LLC, 421 F. App’x 153, 162 (3d Cir. 2009).

74. In consideration for 306 MLK’s execution of the 306 MLK Agreements not to
Assert Defenses, United Capital provided factoring facilities to EG Munoz so as to enable EG
Munoz to provide Construction Services to 306 MLK that materially benefited 306 MLK due to
the benefit of EG Munoz’s Construction Services for the Project.

75, The 306 MLK Agreements not to Assert Defenses is contained on the face of each
Matured and Unpaid Invoice, which reflects the sum certain amount 306 MLK agreed to pay
directly to United Capital in order to satisfy the Matured and Unpaid Invoices.

76, The 306 MLK Agreements not to Assert Defenses constitutes an enforceable
agreement not to asset defenses against United Capital under New Jersey law.

77. 306 MLK is and remains liable to United Capital for all sums due on the Matured
and Unpaid Invoices.

78. United Capital has suffered damages as a result of 306 MLK’s breach of the 306
MLK Agreements not to Assert Defenses.

79. 306 MLK owes United Capital the sum of not less than $1,724,514.54 on the

Matured and Unpaid Invoices, plus prejudgment interest at the rate prescribed by law.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 20 of 28 PagelD: 20

WHEREFORE, Plaintiff United Capital Funding, LLC demands judgment against
Defendant 306 MLK Blvd Urban Renewal Company LLC in the amount of at least $1,724,514.54,
plus any other amounts owing to EG Munoz, together with prejudgment interest, costs, and such
other relief as this Court deems necessary and proper.

COUNT IV
Breach of 306 MLK’s Agreement not to Assert
Defenses Against United Capital Under UCC Section 9-403

As authorized by Fed. R. Civ. P. 8(d)(2), in the alternative, United Capital, as the assignee
of the right to receive payment, sues 306 MLK under UCC Section 9-403° for Breach of the 306
MLK Agreements not to Assert Defenses, and as grounds therefore states as follows:

380. United Capital realleges and readopts paragraphs | through 42 above as if fully
realleged herein.

81. On or about September 24, 2020, 306 MLK received and approved the Matured
and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated September 24,
2020, via electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

82. On October 16, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-17R in the amount of $375,359.74 dated October 16, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

83. On November 2, 2020, 306 MLK received and approved the Matured and Unpaid

Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October 30, 2020, via

 

®N.J. Stat. Ann. § 12A:9-403(f) states “Except as otherwise provided in subsection (d), this section does not displace
law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense
against an assignee.” (bolding added).
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 21 of 28 PagelD: 21

electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

84. DeBlasio on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 306 MLK Blvd. Urban Renewal, LLC. I also

confirm that there are no disputes, claims of offset or any other matters that reduce

our obligation to pay the full amount of the invoice to United Capital Funding

Group, LLC. Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “306 MLK Agreements not to Assert Defenses”).

85. Pursuant to under UCC § 9-403, the 306 MLK Agreements not to Assert Defenses
against United Capital, constitutes an enforceable agreement between United Capital, EG Munoz
and 306 MLK, in which 306 MLK agreed not to assert claims and/or defenses against United
Capital, as the assignee of the Matured and Unpaid Invoices, including any defenses that 306 MLK,
as the account debtor may have against EG Munoz, the assignor.

86. United Capital gave value to EG Munoz within the meaning of UCC Section 3-303,
adopted in New Jersey as, 12A:3—303, in exchange for EG Munoz’s assignment to United Capital
of the right to receive payment due from 306 MLK under the Matured and Unpaid Invoices.

87. United Capital, in good faith, as assignee was assigned the right to receive payment
of the Matured and Unpaid Invoices from EG Munoz, as assignor.

88. United Capital received the assignment without notice of a claim of a property or

possessory right to the Matured and Unpaid Invoices and without notice of a defense or claim in
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 22 of 28 PagelD: 22

recoupment of the type that may be asserted against a person entitled to enforce a negotiable
instrument under UCC Section 3-305(a).

89. 306 MLK is and remains liable to United Capital for all sums due on the Matured
and Unpaid Invoices.

90. United Capital has suffered damages as a result of 306 MLK’s breach of the 306
MLK Agreements not to Assert Defenses.

91. 306 MLK owes United Capital the sum of not less than $1,724,514.54 on the
Matured and Unpaid Invoices, plus prejudgment interest at the rate prescribed by law.

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendant 306 MLK Blvd Urban Renewal Company LLC in the amount of at least $1,724,514.54,
plus any other amounts owing to EG Munoz, together with prejudgment interest, costs, and such
other relief as this Court deems necessary and proper.

COUNT V
Negligent Misrepresentation

United Capital sues 306 MLK and DeBlasio, individually, jointly and severally, for
Negligent Misrepresentation and, as grounds therefore states as follows:

92. United Capital realleges and readopts paragraphs 1 through 21 and 29 through 36
above as if fully realleged herein.

93. On or about September 24, 2020, 306 MLK received and approved the Matured
and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated September 24,
2020, via electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

94. On October 16, 2020, 306 MLK received and approved the Matured and Unpaid

Invoice numbered 19-0052-17R in the amount of $375,359.74 dated October 16, 2020, via
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 23 of 28 PagelD: 23

electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio,

95. | On November 2, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October 30, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

96. DeBlasio on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 306 MLK Blvd. Urban Renewal, LLC. I also

confirm that there are no disputes, claims of offset or any other matters that reduce

our obligation to pay the full amount of the invoice to United Capital Funding

Group, LLC. Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “306 MLK Misrepresentations”).

97. DeBlasio, on behalf of 306 MLK, with authority and/or as 306 MLK’s authorized
representative or acting within the scope of his duties with 306 MLK, made the 306 MLK
Misrepresentations to United Capital.

98. | The 306 MLK Misrepresentations, specifically the statement made by DeBlasio
confirming “that there are no disputes, claims of offset or any other matters that reduce our
obligation to pay the full amount of the invoice to United Capital Funding Group, LLC,” was
false due to any one or more of the following that existed at the time of the execution of the 306

MLK Misrepresentations:
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 24 of 28 PagelD: 24

a. Certain disputes, claims of offset or other matters existed in respect to one, or
more, of the Matured and Unpaid Invoices, including, purported claims made
by sub-contractors arising from services provided to EG Munoz for the Project,
and in respect to which sub-contractors, 306 MLK remitted payment directly to
such sub-contracts, instead of paying United Capital, and

b. Upon information and belief, 306 MLK has paid directly to EG Munoz all, or
some portion of the sums due on the Matured and Unpaid Invoices, instead of
paying United Capital.

99, Article 9 of the Uniform Commercial Code, more specifically §9-406(a), as adopted
in New Jersey as N.J.S.A. 12A:9-406, imposed a separate duty on 306 MLK, as the account debtor
on accounts, to pay United Capital, the assignee, the amount due on the Matured Unpaid Invoices
after 306 MLK received notice of the assignment in order to discharge the obligation due.

100. United Capital! has at no time been a party to the 306 MLK Agreements.

101. 306 MLK’s duty to pay United Capital the full amounts due under the Matured and
Unpaid Invoices, without offset or reduction, is independent from the promises contained in the
306 MLK Agreements and/or the Construction Services EG Munoz was contracted to perform for
the Project.

102. United Capital justifiably relied on the 306 MLK Misrepresentations.

103. United Capital was injured as aconsequence of relying upon the 306 MLK
Misrepresentations made by 306 MLK.

104. United Capital has been damaged as a direct and proximate result of the 306 MLK

Misrepresentations in the amount of at least $1,724,514.54.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 25 of 28 PagelD: 25

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendants 306 MLK Blvd Urban Renewal Company LLC and Michael DeBlasio, individually,
jointly and severally, any actual pecuniary losses sustained as a direct result of the negligent
misrepresentations in the amount of at least $1,724,514.54, together with prejudgment interest,
costs, and such other relief as this Court deems necessary and proper.

COUNT VI
Common Law Fraud

United Capital sues 306 MLK and DeBlasio, individually, jointly and severally, for
Common Law Fraud and, as grounds therefore states as follows:

105. United Capital realleges and readopts paragraphs | through 21 and 29 through 36
above as if fully realleged herein.

106. On or about September 24, 2020, 306 MLK received and approved the Matured
and Unpaid Invoice numbered 19-0052-16R in the amount of $595,940.60 dated September 24,
2020, via electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

107. On October 16, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-17R in the amount of $375,359.74 dated October 16, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial
Development, Michael DeBlasio.

108. On November 2, 2020, 306 MLK received and approved the Matured and Unpaid
Invoice numbered 19-0052-18R in the amount of $753,214.20 dated October 30, 2020, via
electronic DocuSign signature of 306 MLK’s Director of Multifamily and Commercial

Development, Michael DeBlasio.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 26 of 28 PagelD: 26

109. DeBlasio on the face of each of the Matured and Unpaid Invoices and based on the
language contained therein executed, acknowledged, represented and confirmed to United Capital
each of the following with respect to each Matured and Unpaid Invoices:

All service that is being billed for is completed, correct and the amount due is

approved for payment in full by 306 MLK Blvd. Urban Renewal, LLC. I also

confirm that there are no disputes, claims of offset or any other matters that reduce

our obligation to pay the full amount of the invoice to United Capital Funding

Group, LLC. Assigned and Payable to:

United Capital Funding Group LLC PO Box 31246
Tampa, FL 33631-3246

(the “306 MLK Misrepresentations”).

110. The 306 MLK Misrepresentations, specifically the statement confirming “that there
are no disputes, claims of offset or any other matters that reduce our obligation to [sic] pay the full
amount of the invoice to United Capital Funding Group, LLC,” were material misrepresentations
of fact which was false due to any one or more of the following that existed at the time of the
execution of the 306 MLK Misrepresentations:

a. Certain disputes, claims of offset or other matters existed in respect to one, or
more, of the Matured and Unpaid Invoices, including, purported claims made
by sub-contractors arising from services provided to EG Munoz for the Project,
and in respect to which sub-contractors, 306 MLK remitted payment directly to
such sub-contracts, instead of paying United Capital, and

b. Upon information and belief, 306 MLK has paid directly to EG Munoz all, or
some portion of the sums due on the Matured and Unpaid Invoices, instead of
paying United Capital, and

a. 306 MLK did not intend to remit payment to United Capital, in full the amounts

due on the Matured and Unpaid Invoices in accordance with the terms.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 27 of 28 PagelD: 27

1i1. DeBlasio, on behalf of 306 MLK, with authority and/or as 306 MLK’s authorized
representative, or acting within the scope of his duties with 306 MLK, made the 306 MLK
Misrepresentations to United Capital.

112. Each of the 306 MLK Misrepresentations made by DeBlasio, on behalf of 306
MLK to United Capital, is independent and extraneous from 306 MLK’s promises contained in
the 306 MLK Agreements and/or the Construction Services EG Munoz was contracted to perform
for the Project, due to 306 MLK having knowingly made the false 306 MLK Misrepresentations
of fact and/or having made such 306 MLK Misrepresentation with a reckless disregard of the truth
when made.

113. United Capital has at no time been a party to the 306 MLK Agreements.

114. 306 MLK made the 306 MLK Representations with intent that United Capital
would rely upon the 306 MLK Representations.

115. United Capital reasonably and detrimentally relied on the 306 MLK
Representations.

116. United Capital has been damaged as a direct and proximate result of the 306 MLK
Representations.

WHEREFORE, Plaintiff United Capital Funding Group, LLC demands judgment against
Defendants 306 MLK Blvd Urban Renewal Company LLC and Michael DeBlasio, individually,
jointly and severally, any actual pecuniary losses sustained as a direct result of the fraud in the
amount of at least $1,724,514.54, together with prejudgment interest, costs, and such other relief
as this Court deems necessary and proper.

Dated: February 23, 2021.
Case 2:21-cv-03277 Document1 Filed 02/23/21 Page 28 of 28 PagelD: 28

Respectfully submitted,

CIARDI CIARDI & ASTIN

Attorneys for United Capital Funding Group, LLC
1905 Spruce Street

Philadelphia, PA 19103

Telephone: (215) - 3250

Albert A. Clardi: III
Email: aciardi @ciardilaw.com

Daniel S$. Siedman, Esq.
Email: dsiedman @ciardilaw.com

and

ULLMAN & ULLMAN, P.A.
Crystal Corporate Center

2500 N. Military Trail, Suite 100
Telephone: (561) 338-3535
MICHAEL W. ULLMAN

Email: michael.ullman @uulaw.net
JARED A. ULLMAN

Email: jared.ullman @uulaw.net
Pending admission Pro Hac Vice
